COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00377-CV


IN THE GUARDIANSHIP OF
PEGGY V. GRAHAM, AN
INCAPACITATED PERSON


                                     ------------

           FROM PROBATE COURT NO. 1 OF TARRANT COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On November 18, 2011, we ordered appellant to pay or make

arrangements to pay for preparation of the clerk’s record on or before Monday,

December 19, 2011, and we advised appellant that failure to pay or to make such

arrangements would result in dismissal of the appeal for want of prosecution.

See Tex. R. App. P. 35.3(a)(2), 37.3(b), 42.3(c).

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want


      1
       See Tex. R. App. P. 47.4.
of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: January 5, 2012




                                     2